 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKal Kan Foods, Inc. and United Food and Commer-cial Workers Union, Local No. 770, AFL-CIO.Case 21-CA-25049April 22, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn September 23, 1987, Administrative LawJudge James M. Kennedy issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel and theCharging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Kal KanFoods, Inc., Los Angeles, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.During the hearing the Respondent attempted to introduce bargain-in history evidence to show both that the Respondent had the right,under the current contract, to institute a "continuous operations" systemand that the Union waived any claim that the Respondent did not havethe right to switch to continuous operations. The judge rejected the evi-dence, but allowed the Respondent to make an offer of proof. Even con-sidering the offer of proof in a light most favorable to the Respondent,we find that the parties' collective-bargaining agreement unambiguouslysets forth a system of three 8-hour shifts.Furthermore, the offer of proof, even if credited, is insufficient to es-tablish that the Union clearly and unmistakably waived its right to re-quire the Respondent to adhere to the shift system prescribed in the con-tract. We therefore find that the Respondent's changeover to a 7-day, 12-hour shift system of continuous operations constituted an unlawful mid-term modification in terms and conditions of employment in violation ofSec. 8(a)(5) and (1) of the Act.Frank M. Wagner, for the General Counsel.Christopher W. Carlton and Joel E. Krischer (Latham &Watkins), of Los Angeles, California, for the Respond-ent.David S. Adelstein (Schwartz Steinsapir, Dohrmann &Sommers), of Los Angeles, California, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried 1 before me in Los Angeles, California, onJune 11, 1987, on a complaint issued May 5, 1987, by theRegional Director for Region 21 of the National LaborRelations Board. The complaint is based on a chargefiled on October 24, 1986,2 by United Food and Com-mercial Workers Union, Local 770, AFL•CIO (theUnion) and alleges that Kal Kan Foods, Inc. (Respond-ent) has engaged in certain unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act.IssueThe sole issue presented is whether Respondent hadthe right during the term of a collective-bargaining con-tract, even with notice to the Union, to switch to a 7-day, 12-hour shift system known as "continuous plantoperation" in the face of collective-bargaining contractprovisions prescribing a three 8-hour-shift system. Underthat system employees formerly worked a 5-day week,Monday through Friday.The parties were given full opportunity to argue orallyand to file briefs. All parties have timely filed briefs, andthey have been carefully considered. Based on the testi-mony, the stipulations, and the record as a whole, I makethe followingFINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent is a corporation which is engaged in theprocessing, sale, and distribution of pet food productshaving a plant located in Los Angeles. It admits that itannually purchases and receives goods and productsvalued in excess of $50,000 directly from suppliers locat-ed outside California. Based on those facts it admits it isan employer engaged in commerce and in a business af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits the Union and its predecessor,UFCW Local 274, are or have been at material timeslabor organizations within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA UFCW local has represented Respondent's produc-tion and maintenance employees for a number of years.31 The General Counsel's motion to correct the transcript is granted.2 All dates are in 1986 unless otherwise noted.3 The parties have stipulated that The following is an accurate descrip-tion of the bargaining unit and that it is appropriate within the meaningof the Act:-All production and maintenance employees employed at Respond-ent's facility involved herein, excluding employees represented bythe Operating Engineers Union and all other employees, confidentialemployees, guards and supervisors as defined in the Act.288 NLRB No. 73 KAL KAN FOODS591Prior to July 1, UFCW Local 274 was the exclusive rep-resentative of the employees in that unit. On that dateLocal 274 merged with Local 770 and since that timeLocal 770 has represented Respondent's employees. Themerger has been accepted by Respondent which hasgranted recognition to Local 770. The legality of themerger is, therefore, not an issue. The previous collec-tive-bargaining contract with Local 274 expired onMarch 31. Thereafter, Local 274 negotiated a new col-lective-bargaining agreement, the one with which we areconcerned, though it is now administered by Local 770.It was ratified on May 27 but not executed until July 28nearly a month after the merger. It is retroactive toApril 1 and does not expire until March 31, 1989.The contract consists of 10 articles plus 3 appendices, covering a total of 13 single-space typewritten pages. Ar-ticle V governs the hours of work; article VI governsovertime. Article VIII, which governs wages and bene-fits, describes the shifts and the wage differentials to bepaid on each. The pertinent part of each article follows:ARTICLE VHOURS OF WORKA. GUIDING PRINCIPLEMorale, and therefore responsibility and produc-tivity, cannot be achieved unless associates [employ-ees] have a regular schedule and reasonable noticeof any change in that schedule. On the other hand,the necessary amount of flexibility cannot be main-tained if adjustment of any single associate's startingtime within a shift could result in rearrangement ofa significant number of other associates' schedules.B. APPLICATION OF PRINCIPLETo achieve mutuality of benefits, therefore, theCompany may exercise its right to change an asso-ciate's starting time within a shift upon giving ade-quate notice to the associate and appropriate consid-eration to existing premium-pay policies and to theimpact such a change may have on his or her per-sonal and family life.ARTICLE VIOVERTIMEA. GUIDING PRINCIPLEProductivity and responsibility cannot beachieved unless associates are allowed adequatetime off to rest. The ability to get a job done, how-ever, requires that associates put in extra hours ofwork when necessary.B. APPLICATION OF' PRINCIPLETo achieve mutuality of benefits, therefore, eachassociate must recognize that it is his or her respon-sibility to voluntarily work his or her fair share ofthe overtime that does arise, and the Company willreasonably balance overtime opportunities and ac-commodate legitimate associate concerns.ARTICLE VIIIWAGES AND BENEFITSA. GUIDING PRINCIPLEMorale, and therefore responsibility and produc-tivity, are enhanced by paying above-average wagesand benefits to reward the expected above-averageperformance. The Company, therefore, provides apackage of wages and benefits that includes themajor elements discussed in paragraph B.B. APPLICATION OF PRINCIPLE1.Wages [omitted, refers to separate schedule]2.Shift Differentials:  Shift differentials ofTwenty-Five Cents (25) and Fifty Cents (50) perhour shall be paid for the second and third shifts re-spectively. The shift differential pay for all hoursworked will be determined by the shift in which theassociate works more than four (4) or more [sic]straight-time hours as follows:First Shift6 a.m -2.30 p.m.Second Shift2 p,m.-10:30 p.m.Third Shift10 p.m.-6:30 a.m.When an associate works four (4) straight-timehours in each of two (2) shifts, he shall receive thehigher shift differential pay. No later than eachApril 1, the Company shall review the shift differ-entials to assure they remain competitive with theemployers in the wage survey.3.[omitted]4.[omitted]Sometime during the summer Respondent appointed acommittee of management and employees, including aunion steward, to look into the feasibility of implement-ing a continuous plant operation system. On September12, Respondent's lawyer, Krischer, sent the Union an ini-tial proposal. Union Executive Vice President Domin-guez, by letter dated September 16, rejected the proposalsaying that the Union had no intention of reopening theagreement for midterm modifications. On September 30,after a meeting with the Union, Krischer sent a morecomplete proposal that Dominguez again rejected. OnOctober 16, following some discussions among the unionmembership and with another of Respondent's attorneys,Union Attorney Adelstein asked for arbitration if Re-spondent implemented the proposal as he had been ad-vised. By letter of October 20, Krischer confirmed thatthe plan would be implemented, saying Adelstein's sug-gestion of arbitration was being considered.4 By letterdated November 3, Krischer advised Adelstein that theplan was being implemented that day. It was later modi-fied slightly on November 12.The parties have stipulated that before November 3unit employees worked Monday through Friday duringthe week in one of the following three shifts: First4 Art. IX of the contract does not require arbitration of such matters. 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshift-6 a.m. to 2:30 p.m.; second shift-2 p.m. to 10:30p.m.; or third shift-10 p.m. to 6:30 a.m. Employees whoworked the second shift received 25 cents more per hourthan employees who worked on the first shift; the em-ployees who worked the third shift earned 50 cents moreper hour than the employees who worked the first shift.In addition the parties have stipulated that before No-vember 3, whenever an employee worked 4 straight-timehours in each of two shifts, the employee received thehigher shift differential for all hours worked in thoseshifts. Furthermore, all hours worked outside a normalshift (overtime) were voluntary.According to another stipulation, on November 3,when Respondent instituted the "continuous plant oper-ation" system, the plant began to operate 7 days perweek, requiring four of the five new shifts to have 12-hour workdays. According to additional stipulations,under the continuous plant operation system each work-week begins at 6 a.m. on Sundays and ends at 5:59 a.m.the following Sunday. The five shifts are known as theA, B, C, D, and E shifts. Beginning on November 3 theemployees on A, B, C, and D shifts worked 12 hours pershift and were paid the first 8 hours at straight time andthe next 4 hours at time and a half. Furthermore, underthe continuous plant operation system, the employees onA and B shifts (the daytime shifts) no longer receive ashift differential for any hours worked. Employees on Cand D shifts (the nighttime shifts) receive a 50-cent dif-ferential for all hours worked. Finally, the parties havestipulated that Respondent has operated under the "con-tinuous plant operation" system from November 3 upand through the date of the hearing in this matter, June11, 1987.IV. ANALYSIS AND CONCLUSIONSThe General Counsel and the Charging Party contendthat Respondent's implementation of the continuous plantoperation system on November 3 is a breach of the col-lective-bargaining obligation both as a repudiation of thecollective-bargaining contract and as a unilateral change.Respondent contends that the collective-bargaining con-tract permits the change and also asserts that there is in-dependent evidence that the Union and/or its predeces-sor waived any objections to such a change. It does notnow contend that the September-October discussionsamount to a waiver,5 but refers instead to conversationsthat occurred during the course of collective bargaining.The General Counsel and the Charging Party rejointhat the collective-bargaining contract unambiguouslysets forth the number and hours of the shifts, the shiftdifferentials to be paid, and the means of calculatingovertime. They assert, therefore, that there is no waythat the collective-bargaining contract can be interpretedto permit the changes that Respondent implemented onNovember 3. Specifically, they rely on the parol evi-dence rule to bar any evidence that Respondent has of-fered to alter or vary the written instrument. As Re-spondent, apart from the contract itself, could only offeroral testimony relating to the question of whether the5 Such a contention could not be sustained. Herman Bros., 273 NLRB124 (1984).Charging Party waived the terms of the written contractin favor of Respondent's right to implement the continu-ous plant operation system, I declined to hear that evi-dence. Respondent asserts that I have erred in my rulingas it contends the parol evidence rule is disfavored in thecollective-bargaining field. It urges that I reopen thehearing to take the proffered testimony.In this regard, it should be noted that during the hear-ing I permitted Respondent to make an extensive offer ofproof and it took advantage of that opportunity. Onhearing the offer of proof, as well as arguments that thecollective-bargaining contract contained ambiguities, Iconcluded that Respondent's argument and profferedevidence could not constitute a defense to the allegedviolation of the Act. Because it has reasserted these argu-ments in its brief, I have carefully reexamined the factualand legal contentions. However, the material which Re-spondent has presented fails to persuade me to changemy ruling.Both the General Counsel and the Charging Partyurged the prohibition of the oral testimony based on atraditional application of the parol evidence rule. Al-though I find merit in their position, the use of the parolevidence rule in cases such as this is not the sole ratiodecidendi. The principal logic to be applied is whetherRespondent without the Union's consent made changesin the wages, hours, and terms and conditions of employ-ment that are so great that they may be considered abreach of the duty to bargain collectively in good faith.Connected to that concern is the corollary question ofwhether the Union in fact gave its consent to such achange. The Board has dealt with these questions on nu-merous occasions, but the lead case in the field was de-cided almost 25 years ago. That case, C & C PlywoodCorp., 148 NLRB 414 (1964),6 contains nearly all the fea-tures raised here. Specifically, it speaks to Respondent'sargument that the contract permitted changes similar tothose which were made here (or did not prohibit them);it also speaks to the waiver defense and the sufficiency ofthe evidence to support it. The rule the Board appliedthen is the rule that is to be applied now: Waiver of astatutory right will not be lightly inferred and evidenceof its relinquishment must be "clear and unmistakable."Thus, the real issue is the clarity and extent of thewaiver, not so much the issue of whether the parol evi-dence rule can be used to exclude oral evidence offeredto vary the terms of a fully integrated, unambiguousagreement.I do think, however, that the parol evidence rule has avalid application here.8 Specifically the rule, generally6 Affd. 385 U.S 421 (1967).7 C & C Plywood, supra at 416. See also Metropolitan Edison v. NLRB,460 U.S. 693, 703 (1983); Timken Roller Bearing Co. v. NLRB, 325 F.2d746 (6th Cir. 1963); Dow Chemical Co., 261 NLRB 186, 190-191 (1982).8 The Board has long utilized the parol evidence rule in appropriatecircumstances. Petersen & Lytle, 60 NLRB 1070 fn. 1 (1945); Electro Met-allurgical Co., 72 NLRB 1396 (1947); Jersey Contracting Corp., 112 NLRB660 (1955); Teamsters Local 439 (Pittsburgh-Des Moines Steel), 196 NLRB971 (1972); Food Fair Stores, 202 NLRB 347 (1973); Prestige Bedding Co.,212 NLRB 690 (1974); Schorr Stern Food Corp., 227 NLRB 1650 (1977);Gollin Block & Supply Co., 243 NLRB 350 (1979), Air-Vac Industries, 259NLRB 336 (1981); Electrical Workers IBEW Local II (Los AngelesNECA), 270 NLRB 424 (1984), enfd. 772 F.2d 571 (9th Cir. 1985). KAL KAN FOODS593S,considered to be a substantive rule of law dealing withthe formation of contracts, rather than an exclusionaryrule of evidence, is as follows: Where the parties to acontract express their agreement in an integrated writing,intending it to embody the full and final expression oftheir bargain, any other expression, usually oral, madeprior to or contemporaneous with the writing, is inad-missible to vary the terms of the writing. The authors ofthe Restatement 2d, Contracts, in §§ 209 and 210,9 havesaid that a written agreement is to be considered "inte-grated" within the meaning of the rule if it constitutes afmal expression of one or more terms of the agreement.They further state that it is the court which determinesthe degree of integration as a preliminary question beforedeciding whether the parol evidence rule applies. Clearlyno particular form is required for an agreement to befound integrated.Although Respondent argues that the absence of an in-tegration clause (i.e., one which says the contract is thefinal expression of the bargain) suggests that this contractis not fully integrated, its absence does not require me toconcur. To the contrary, I easily conclude that this col-lective-bargaining contract is the final and completestatement of the parties and is therefore fully integratedinsofar as the pay and shift systems are concerned. And,Restatement 2d, Contracts, § 213,1• states first that abinding integrated agreement discharges prior agree-ments to the extent that they are inconsistent with themand second that it discharges prior agreements to theextent that they are within its scope. Thus, as noted inthe parol evidence rule itself, prior agreements are not tobe used to vary the terms of the written agreement be-cause they have been "discharged" by the execution ofthe written contract.'Restatement 2d, Contracts, •• 209, 210.Sec. 209. Integrated Agreements(1)An integrated agreement is a writing or writings constituting afinal expression of one or more terms of an agreement.(2)Whether there is an integrated agreement is to be determinedby the court as a question preliminary to determination of a questionof interpretation or to application of the parol evidence rule.(3)Where the parties reduce an agreement to a writing which inview of its completeness and specificity reasonably appears to be acomplete agreement, it is taken to be an integrated agreement unlessit is established by other evidence that the writing did not constitutea final expression.Sec. 210. Completely and Partially Integrated Agreements(1)A completely integrated agreement is an integrated agreementadopted by the parties as a complete and exclusive statement of theterms of the agreement.(2)A partially integrated agreement is an integrated agreementother than a completely integrated agreement.(3)Whether an agreement is completely or partially integrated isto be determined by the court as a question preliminary to determi-nation of a question of interpretation or to application of the parolevidence rule.10 Sec. 213 states:Sea 21$. Effect of Integrated Agreement on Prior Agreements (Para!Evidence Rule)(1) A binding integrated agreement discharges prior agreements tothe extent that it is inconsistent with them.(2) A binding completely integrated agreement dis-charges prior agreements to the extent that they arewithin its scope.A parallax to all this, of course, is Section 8(d) of theAct. In two specific places in Section 8(d), the statutestates that the parties to a collective-bargaining agree-ment shall not, during its duration, modify or terminateits substantive terms by substituting terms that are incon-sistent with those that have been negotiated. Obviously,there are strong similarities between Section 8(d) and theparol evidence rule, for Section 8(d) requires the partiesto maintain the terms and conditions of employment thathave been negotiated and which have, as a result of thenegotiations, been reduced to writing. Oral variances willnot usually be a sufficient defense to a deviation fromthose terms. Likewise, an attempt to orally modify afully integrated contract will not be permitted under theparol evidence rule and a deviation from those terms willbe regarded as a breach of contract.Despite their similarities, and although the GeneralCounsel and the Charging Party have successfully per-suaded me that the parol evidence rule applies here, itsapplication must necessarily be subordinated to the man-date of Section 8(d), which it is the Board's duty actuallyto enforce. The Board, under the Act, does not specifi-cally enforce the terms of any collective-bargaining con-tract, although in this case, as in many other cases beforethe Board, the conduct may well constitute a breach ofboth Section 8(d) and the contract. As the Board notedin C & C Plywood, "In filing its unfair labor practicecharge, the Union was complaining not of a violation ofits contract with Respondent, but of the invasion of itsstatutory right as collective-bargaining representative ofemployees in the unit to bargain about any change in theterms and conditions of employment for such employ-ees." 148 NLRB at 415. The question here, as it was inC & C Plywood, is whether the Union has waived itsright to insist on adherence to the terms set by negotia-tions, embodied in the collective-bargaining agreementand supported by Section 8(d).Respondent first contends that the contract itself con-tains evidence of waiver. It further contends that in the1983 negotiations, reaffirmed during the 1986 negotia-tions, it told the Union's negotiators that it was consider-ing implementing a continuous plant operation systemand nothing in the contract would prohibit it from imple-menting such a system. According to the offer of proofthat Respondent made, no union official objected.With respect to the first contention, I can find no sup-port for the argument in the contract itself. First, it istrue that the contract contains a management-rightsclause, which is set forth in the footnote below;11 it alsocontains a clause permitting it to modify the starting tinieof an individual employee. Article V,B, quoted supra.These two clauses are offset to a great degree by article11 Art. III:MANAGEMENT RIGHTS AND RESPONSIBILITIESThis Agreement recognizes the right of the Company to conductall its business and direct its working forces in all particulars exceptas expressly modified herein 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVIII,B,2, which sets forth the three-shift system togetherwith a formula for paying wages in accordance with thatsystem. I think it is fair to say that article V,B, only per-mits Respondent to change the starting time of a few em-ployees; it does not authorize a total change of the entiresystem.Compare the facts in C & C Plywood. There, the con-tract permitted the employer to pay a premium wagerate over and above the contract scale in order toreward an employee for some special fitness, skill, or ap-titude. The employer attempted to utilize that clause togrant an across-the-board wage increase to the entirecrew. The Board, supra at 417, said to accept Respond-ent's construction of the contract clause would be "tanta-mount to saying that the Union inferentially surrenderedto Respondent the right unilaterally to establish produc-tion standards and wage rates based thereon is a methodfor compensating employees. Such an intent is so con-trary to labor relations experience that it should not beinferred unless the language of the contract or the histo-ry of negotiations clearly demonstrates this to be a fact."Similarly, Respondent's construction of article V,B, isso contrary to labor relations experience that it shouldnot be inferred unless the language of the contract or his-tory of negotiations clearly demonstrates it to be a fact.The contract does not do so, and none of Respondent'soffers of proof even deal with that clause as granting Re-spondent such a right. Respondent's argument is, instead,that because the contract did not specifically prohibit theimplementation of a continuous plant operation system ittherefore had the right to do so. Respondent's construc-tion of article V,B, allowing for the change of startingtimes for a few employees as justifying a wholesalechange is too tortured to be acceptable.Second, the management-rights clause itself recognizesthat Respondent cannot make changes where the con-tract "expressly" provides coverage. Obviously, articleVIII,B,2, provides an "express" modification of manage-ment's general right to direct its work force. It offers Re-spondent no refuge.Third, in its offer of proof Respondent proffered evi-dence that the Union had specifically waived any objec-tion to the implementation of the continuous plant oper-ation system. At best, the offer consisted of proposed tes-timony to the effect that during the course of the 1983,and later the 1986, negotiations, Respondent's representa-tives told the Union's representatives that the Companywas thinking of implementing a continuous plant oper-ation system and their reply was that they understood orthat they had no objection. Assuming that a union offi-cial made such an acknowledgment, it could not qualifyas a "clear and unmistakable waiver" of later-negotiatedcontract terms setting working conditions inconsistentwith a yet-to-be-articulated continuous plant operationsystem. It defies logic to assume that any umon official,in 1983 while discussing the possibility that Respondentmight choose to implement another work-shift systemwould ever be able to waive it when it finally began tocrystalize in September 1986.Respondent does not contend that it told the union of-ficials in 1983 how such a system would work then oreven during the 1986 negotiations. It was not until 3-1/2months after the 1986-1989 contract was ratified that Re-spondent began transmitting descriptions of its proposal.The union negotiators could not have known either in198312 or during the 1986 negotiations what they werebeing asked to accept as a substitute. Accordingly, Icould never conclude that the Union had sufficientknowledge to make a clear and unmistakable waiverhere.Respondent's offer of proof is quite similar to the evi-dence offered by the employer in C & C Plywood.There, the employer's negotiator had mentioned duringnegotiations that the company was "giving thought" topromulgating a premium pay or incentive wage program.The Board said that although the statement was made ina context that resulted in a contract, it did not amount toa waiver by the union under the clear and unmistakablestandard. Indeed, in that case as well as this, the lan-guage used by the negotiator can be characterized asprecatory, i.e., too vague to have any legal significance.Respondent makes one last, all-encompassing argu-ment. It argues that this particular contract, and its im-mediate predecessor, the 1983-1986 contract, are some-how different from ordinary collective-bargaining con-tracts. It notes that the parties call the document a mutu-ality of benefits or "MOB" contract. Respondent assertsthat in exchange for the higher wages found in the MOBcontract, the Union gave up wage guarantees and certainother benefits such as restrictions on the Employer's abil-ity to make job assignments. Assuming that to be true, itseems to be generally immaterial. The applicable lawcontinues to be the clear and unmistakable waiver stand-ard. Neither the management-rights clause nor anythingelse in this contract rise to that level. Accordingly, I amunable to concur with Respondent in any respect. Itsimply has not offered any evidence that would meet theclear and unmistakable waiver standard.Likewise, the parol evidence rule bars the evidence,for the proffer could not be used to alter or vary the col-lective-bargaining agreement. It is a fully integrated con-tract on the point and is clear and unambiguous insofaras the question of which shift and pay systems are to befollowed. Prestige Bedding Co., supra at 700.Respondent had no right in that situation to make thedrastic changes that it did without the specific consent ofthe Union. NLRB v. Katz, 369 U.S. 736 (1962); C & CPlywood Corp., supra; Shen-Mar Food Products, 221NLRB 1329, 1330 (1976); Huttig Sash & Door Co., 154NLRB 811, 815-817 (1965). Had there truly been awaiver or an actual agreement, given its importance, itno doubt would have been reduced to writing some-where, probably as a specific reservation of rights modi-fying article VIII. See Southern California Edison Co.,284 NLRB 1205 fn. 1 (1987).12 Moreover, the Board early held that waivers found m precedingcontracts do not survive when a new contract is reached J. L Case Co.,71 NLRB 1145, 1146 (1946) Here, the 1983 "waiver," if it can be calledby that name, even preceded the execution of the 1983-1986 contract.Thus, the facts that Respondent offers here are not as strong as n J. I.Case, because this purported waiver is one step more remote. KAL KAN FOODS595TIM REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom. As Respondent'sunilateral implementation of the continuous plant oper-ation system may have resulted in a loss of pay to atleast some employees, Respondent shall be directed toreinstitute the shift and pay systems (including returningto voluntary overtime) in effect prior to November 3,1986, and shall also be required to make whole any em-ployee who lost pay as a result of that change, togetherwith interest there. Interest on such amounts shall becomputed in accordance with the Board's recent decisionin New Horizons for the Retarded, 283 NLRB 1173 (1987).Based on the foregoing fmdings of fact and the recordas a whole, I make the followingCONCLUSIONS OF LAW1.Respondent is, and has been at all times material, anemployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.The Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.3.At all times material the Union has been the exclu-sive collective-bargaining representative of Respondent'semployees in an appropriate unit within the meaning ofSection 9(a) of the Act.4.About November 3, 1986, Respondent violated Sec-tion 8(a)(5) and (1) of the Act by implementing the con-tinuous plant operation system, which materiallychanged shifts, overtime, pay, and other terms and con-ditions of employment of employees in the appropriateunit and it made such changes in circumstances when itwas barred from doing so by Section 8(d) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, Kal Kan Foods, Inc., Los Angeles,California, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Continuing to operate its Los Angeles plant in ac-cordance with the continuous plant operation system thatit implemented on November 3, 1986.(b)Refusing to bargain in good faith with UnitedFood and Commercial Workers Union, Local No. 770,AFL-CIO by failing to maintain the wages, hours, andworking conditions as set forth in the collective-bargain-ing agreement that it negotiated with that union's prede-cessor and that became effective on April 1, 1986.18 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the fmdings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reestablish the shift and pay systems that were ineffect at its Los Angeles plant prior to November 3,1986.(b)Reestablish the voluntary overtime policy as it ex-isted prior to November 3, 1986.(c)Make whole any employee who lost pay or otherincome as a result of its implementing the continuousplant operation system on November 3, 1986, togetherwith interest thereon as set forth in the remedy section.(d)Post at its Los Angeles, California, facility copiesof the attached notice marked "Appendix."14 Copies ofthe notice, on forms provided by the Regional Directorfor Region 21, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice readmg "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE NATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT continue to operate our plant under the"continuous plant operation" system that we implement-ed on November 3, 1986.WE WILL NOT refuse to bargain in good faith withUnited Food and Commercial Workers, Local No. 770,AFL-CIO by unilaterally deviating from the terms set 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD_forth in our collective-bargaining contract that becameeffective on April 1, 1986.WE WILL NOT in any like or related manner depriveour employees of their rights listed above.WE WILL reestablish the shift and pay systems thatwere in effect prior to November 3, 1986.WE WILL reestablish the voluntary overtime policy asit existed prior to November 3, 1986.WE WILL make whole, with interest, all employeeswho lost pay or other income as a result of our imple-menting the continuous plant operation system on No-vember 3, 1986.KAL Kr FOODS, INC.